Title: From George Washington to Vice Admiral d’Estaing, 26 July 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir
            Head Qrs White plains July 26th 1778.
          
          Major General Greene, who is now Quarter Master General of our Army, will have the
            honor of delivering you this. Besides the military abilities of this Gentleman, he is a
            Native of the state of Rhode Island, and having always resided there till the
            commencement of the war, he is intimately acquainted with every part of it and with its
            navigation. From These circumstances, added to his weight & influence in that
            Country I have thought that his services might be of material importance in the intended
            enterprize against our Common Enemy. I recommend him to your notice and attention as a
            brave Intelligent Worthy Officer, and in whom you may place the utmost confidence. I
            have the Honor to be with the most perfect considn & respect Sr Yr Most Obedt
            & Most Hbl. se[rvan]t
          
            Go: Washington
          
        